fp

oO Oo HN HD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 1 of 11

Mark Aussieker
8830 Olive Ranch Lane

Fair Oaks, CA 95628
Phone: 916-705-8006 - j i E D

aussieker1@gmail.com

  
    

in pro per APR 19 2019
CLERK, U.S. OUR
EASTERN CISTHIGT org ALIEgBR :
ey \ fh
PUIWCLERK VS
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
Mark Aussieker, No. 219-(CV-664 MCEKIN Fo
Plaintiff, :
V. COMPLAINT FOR DAMAGES
Trial by Jury not requested
DEVALLE DEVELOPMENT LLC
Defendant(s)

 

 

Plaintiff MARK AUSSIEKER (“Plaintiff”), on behalf of himself alleges as follows:

1. Plaintiff Mark Aussieker (“Plaintiff or “Mr. Aussieker”) brings this action to
enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
“TCPA”, 47U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.
Arrow Fin. Servs., LLC, 132 8. Ct. 740, 745 (2012).

2. Upon information and belief, Defendants have jointly and severally
placed telemarketing calls to a telephone number Mr. Aussieker had registered on the
national Do Not CallRegistry without Mr. Aussiekers consent. As a result, Defendants

are liable for those calls.

 
oO © TF HR WN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 2 of 11

PARTIES

3. Plaintiff Mark Aussieker is an individual and resident of the state of California.

4, Defendant DEVALLE DEVELOPMENT LLC is a Wyoming LLC that
registered with secretary of state of California to conduct business in California. DEVALLE
DEVELOPMENT LLC is a "person" as defined by 47 US.C. § 153 (39). Will be referred to as
“DEVALLE”

Jurisdiction & Venue

5. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims vy. Arrow Financial Services, LLC, 132 8. Ct. 740 (2012).

6. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

7. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District. |

8. This Court has personal jurisdiction over the parties because Defendants
systematically and continually have conducted business in the State of California.
Likewise, Plaintiffs rights were violated in the State of California and his claims arose out

of his contact with Defendants from California.

Statutory Background

9. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . .

. can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991,

 
bh W WN

Oo *& SN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 3 of 11

Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

10. The national Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” Id.

11. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).

12. A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §

227(c)(5).

13. | Any person whose receives a phone call from in violation 47 U.S.C. §

227(b)(1) (A) can sue the violator and seek statutory damages. 47 U.S.C §227(b)(3)(B)

14. The following passage cites the code which allows the plaintiff to sue the
defendant and seek the statutory damages: 47 U.S.C. § 227(b)(1) (A) to make any call (other
than a call made for emergency purposes or made with the prior express consent of the called
party) using any automatic telephone dialing system or an artificial or prerecorded voice—
(iii) to any telephone number assigned to a paging service, cellular telephone service,
specialized mobile radio service, or other radio common carrier service, or any service for

which the called party is charged for the call, unless such call is made solely to collect a debt

 
& WwW WN

So Oo JT ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 4 of 11

owed to or guaranteed by the federal government.”

15. | Automatic Telephone Dialing System, which the statute defines as
“equipment which has the capacity—(A) to store or produce telephone numbers to be called,
using a random or sequential number generator; and (B) to dial such numbers.” 47 USC
227(a)(1). Notwithstanding this limited definition, the Ninth Circuit ruled in Marks v.
Crunch San Diego, LLC that an ATDS means more than what the statute says. The question
is whether, in order to be an ATDS, a device must dial numbers generated by a random or
sequential number generator or if a device can be an ATDS if it merely dials numbers from a
stored list.”

16. The Court answered in the affirmative merely that if the dialer dials numbers
from a stored list, it is considered an ATDS. Marks decision is now the law of the land in the
9" circuit as of February 19" after the parties settled.

17. Alla plaintiff needs to show is that a call or text message was made using an
auto dialer to a number assigned to cellular service, or that the calling party was charged for
the call. In this case, plaintiff received a text message on his cellular phone where he was
both charged for the call and call was made to a number assigned for cellular service.

18. | The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from thecaller. 47
C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the telephone number to which
the calls may be placed. Jd No agreement is in place.

19. The intent for treble damages does not require any malicious or wanton
conduct, but rather is satisfied by merely 'knowing' conduct

20.

 
_ WwW

oO eS SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 5 of 11

Common Allegations of Fact

21. Plaintiffs phone number 916-705- 8006 is a cellular telephone

22. Plaintiffs phone number has been on the do not call list since 2003.

23. One of the newer types of inexpensive marketing is to advertise through Short
Message Services. The term “Short Message Service” or “SMS” describes a messaging system
that allows for short text messages to be sent from one cell phone to another or from the internet
to a cell phone.

24. An“SMS message” is a text message call! directed to a wireless device through
the use of the telephone number assigned to the device. When an SMS message call is
successfully made, the recipient’s cell phone rings, alerting him or her that a call is being
received.

25. Unlike more conventional methods of advertising like mailers or radio ads, SMS
messages, and particularly unauthorized messages, invade privacy and actually cost plaintiff
money, because he incurs a usage allocation deduction from the total amount of data allowed
under his cell phone plan.

26. Defendants use this new technology to create “mobile alerts,” or recurring
programs in which text messages are automatically sent en masse to persons within their
database.

27. | DEVALLE holds themselves out to be a wholesaler” and in the business of

wholesaling real estate. They advertise on their website that ” Our business is strictly

 

' The Ninth Circuit in Satterfield noted this technological issue and without further discussion determined that a “call”
could include an SMS message. See Satterfield,569 F.3d at 954; see also Joffe, 121 P.3d 831. FCC further clarified In re
Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Report and Order, 18 F.C.C.R.
14014, 14115 (July 3, 2003) (the “2003 Order”). This encompasses both voice calls and text calls to wireless numbers
including, for example, short message service (SMS) calls, provided the call is made to a telephone number assigned to
such service

? http://www.devalledevelopment.com/go/investment-properties/

5

 
fr WwW WN

So Se SN NH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 6 of 11

wholesaling those properties to investors who want to keep them for rentals or who want to fix
and flip them.”

28. | Wholesaling real estate is when an investor puts a home under contract “Ties up”
with the intent to assign that contract to another buyer. The wholesaler doesn’t plan on fixing up
or selling the property. Instead, they market the home to potential buyers for a higher price than
they have the property under contract for.

29. The purchase agreement used by DEVALLE indicates it assigns contracts.

30. AUGUSTUS promoted a DEVALLE wholesale assignment where he placed a
house in Modesto, CA under contract for $45,000 and less than 7 days later, assigned it to
another buyer for $17,500 more’.

31. AUGUSTUS has promoted the success wholesale deals on his instagram page’ .

32. Plaintiff's wife is the undivided fee simple owner of 5803 59™ st

33. Plaintiff's wife is the undivided fee simple owner of 5804 59" st

34. Plaintiff does not have an ownership interest in either 5803 or 5804 59" st

35. On April 17", 2019, Defendant undertook a misguided effort to increase sales by
causing the mass transmission of unauthorized text messages advertisements in the form of
mobile alerts to the cell phones to property owners whom it hoped could assign purchase
agreements.

36. Plaintiff received two text messages from DEFENDANTS soliciting interest to
buy “Kimberlys” house.

37. | DEVALLE proposed to buy Kimberly Aussiekers house for 140K- when the area

 

3 http://www.devalledevelopment.com/go/investment-properties/

4 https://www.instagram,com/stories/highlights/18012641134136415/ (re modesto)
° https://www.instagram.com/stories/highlights/17885950048259368/

6

 
o fe “N WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 7 of 11

average for similar sized homes is between 219-241K°. Plaintiff is informed and believes that
DEFENDANT would thereafter sell the contract to another party and keep the m

38. Recurring mobile alerts are subject to the TCPA and the same regulations
promulgated by the FCC as other automated calls or text messages to cellular telephones.

39. The first text message on April 16", 2019 sent at 10:22 am from 661-759-8167
read “Hi Kimberly my name is Dianne. Sorry for the random text - your property at 5804 59th

St. I wanted to see if you'd consider an offer on it? “?

10.48: M « on lk Wf 1048 Bo + oh Og
€ (661) 759-8167 YY QO : €& (619) 771-1821 ww Qa
+8 Newcontact? x“

Sawe (661) 70-8147 to your contacts
Ade contact Report spar
UNAR Ae
Hi:Kanberly my name is Dianne: Sorry
for the nando? text - your property:at:

9803 59th St. | wanted to:see if you'd
consider an affer on it?

  
  

"Yes, please!

32 PM

Putting it together now. I'd fove to call

you does this range wark for you... 94 -
, 40K ,ifiidoes leis discuss via phone
asap

 

322 AR
Hi Kimberly my nameis Dianne. Sorry Sey cunds good S
for the random text - your property at

& $804 59th St. wanted tO see if you'd

consider an offer on it? Does that range work per property?

 

Yes

 

Bure
AA AM» Sv 4:84 PAE «SMS
6 © ‘Text message = 8S Qicp Text message >
‘ = ‘ =

40. The second text message on April 16”, 2019 sent at 10:23 am from 661-759-
8167 read “Hi Kimberly my name is Dianne. Sorry for the random text - your property at 5803

59th St. I wanted to see if you'd consider an offer on it? “?

 

 

° https://www.zillow.com/homedetails/5803-59th-St-Sacramento-CA -95824/25821005_zpid/
7

 
Co Oo SY NHN

10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 8 of 11

41. A total of 2 text messages were sent to defendant.

42. The messages are almost identical and plaintiff infers they originated from the
same sender. The sender has two different area codes and plaintiff infers that the caller id was
manipulated.

43. The sender of text messages displayed phone numbers that have been assigned to
VOIP.’

44. Plaintiff is experienced consumer rights advocate and is not aware of any
technique whereby a person could send a message practically simultaneously on a device
assigned to VOIP service without using an auto dialer when using the definition of an auto dialer
from the Marks decision.

45. Plaintiff infers that due to each text message being customized to display the
intended recipients’ name (although incorrect) and address, a database of property owners
names and addresses was merged in to a “pre recorded message” and the combined result was
sent via a mass sms texting service with fake caller id information to hide the true location of the
caller.

46. An auto dialer was used to send the messages so as to cause plaintiff to
practically simultaneously receive them.

47. The caller id was manipulated to which hides the location of calling party and
confuse plaintiff.

48. | Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of
productivity for looking at the text message, decreased battery life, could not listen to music

while on the phone, the nuisance of receiving a text message call, feeling aggravated that

 

7 https://www.nationalpooling.com/

 
YN NH Uv Fb W WN

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document1 Filed 04/19/19 Page 9 of 11

defendant would attempt to turn plaintiffs cell phone into a billboard to promote defendants
business interests.
49, Plaintiff is a motivated in filing this action to collect the reward that congress

authorized him via the private right of action in the TCPA.

CAUSES OF ACTION
COUNT 1
(1 and 2" call made to number on do not call list) Violation of the Telephone

Consumer Protection Act, 47 U.S.C.
§227(c)(5)(B)
37. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

38. Defendant’s own conduct and/or by the fact that others made those calls / texts and
ignoring the Do-Not-Call List, as demonstrated by Defendant's text message calls to
Plaintiffs cell phone, violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d) and,
therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount of

$500 for each of the two violations for a total amount $1,000.

39. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a do not call list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) and 47 C.F.R.
§64.1200(e). Plaintiff is entitled to an award of statutory treble damages in the amount of
$3,000 for the two violations.

COUNT 2

(1 and 2" text message made with an auto dialer - Violation of the Telephone

 
k WwW N

oO FSF ~~ DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document 1 Filed 04/19/19 Page 10 of 11

Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A) iii) — Auto Dialer
40. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

41. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.
§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A)(iii) and, therefore Plaintiff is entitled to an
award of statutory damages in the minimum amount of $500 for each of the two violations
for a total amount $1,000.

42. Asaresult of Defendants admission that the text messages were automatically sent,
which constitutes Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to a total award of $3,000.00 in statutory damages, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

COUNT 3

((1" and 2"? text message with a pre composed messageTelephone Consumer
Protection Act, 47 U.S.C.
§227(b)(1)(A)(iii) — Auto Dialer
43. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
44. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a text message to Plaintiff's cell phone with a pre recorded message, violated 47
C.F.R. § 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A) (iii) and, therefore Plaintiff is entitled

to an award of statutory damages in the minimum amount of $500 for each of the two

violations for a total amount $1,000.

10

 
N

b WW

oO CO& NSN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00664-MCE-KJN Document 1 Filed 04/19/19 Page 11 of 11

45. By meticpi identical messages, it is apparent that the defendant will , which constitutes
Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b), Plaintiff is entitled to
a total award of $3,000.00 in statutory damages, pursuant to 47 U.S.C. § 227(b)(3)(B) and

47 U.S.C. § 227(b\(3)(C).

PRAYER FOR RELIEF
Devalle Develapaeat, LMC
WHEREFORE, Plaintiff requests judgment against MORFGAGEBANK ING; ENG, for the
following:

1. Injunctive relief prohibiting such violations of the TCPA by Defendants in the
future.

2. For an order finding in favor of Plaintiff, on all counts asserted herein;

3. For an order awarding statutory damages to plaintiff in amount of $9,000 as

detailed in counts 1, 2 and 3.

4, Any other relief the court deems proper.

Respectfully Submitted this 19th Day of April, 2019.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.I agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of eninge Ae 4 , 2014.

Signature of Plaintiff

Printed Name of Plaintiff A 5Ss eee

 

11

 
